NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
            in the limited circumstances allowed under Rule 23(e)(1).

                                         2022 IL App (3d) 200453-U

                                Order filed September 28, 2022
      ____________________________________________________________________________

                                                   IN THE

                                    APPELLATE COURT OF ILLINOIS

                                             THIRD DISTRICT

                                                     2022

      THE PEOPLE OF THE STATE OF             )     Appeal from the Circuit Court
      ILLINOIS,                              )     of the 10th Judicial Circuit,
                                             )     Peoria County, Illinois,
            Plaintiff-Appellee,              )
                                             )     Appeal Nos. 3-20-0453 and 3-20-0454
            v.                               )     Circuit Nos. 19-CF-167 and
                                             )     19-CF-279
                                             )
      MATTHEW W. BRIMBERRY,                  )     Honorable
                                             )     Kevin W. Lyons,
            Defendant-Appellant.             )     Judge, Presiding.
      ____________________________________________________________________________

            JUSTICE HAUPTMAN delivered the judgment of the court.
            Justices Daugherity and Peterson concurred in the judgment.
      ____________________________________________________________________________

                                                 ORDER

¶1          Held: (1) The circuit court committed harmless error in sua sponte joining defendant’s
                  separate residential burglary charges. (2) The circuit court abused its discretion in
                  barring defendant’s witnesses from testifying.

¶2          Defendant, Matthew W. Brimberry, appeals his three convictions for residential burglary.

     Defendant argues that: (1) the Peoria County circuit court abused its discretion when it

     sua sponte joined multiple residential burglary charges that were not part of the same transaction;
     (2) the court abused its discretion when it barred defendant’s witnesses from testifying; and

     (3) his sentence is excessive. We reverse and remand for a new trial.

¶3                                           I. BACKGROUND

¶4          In case No. 19-CF-167, defendant was charged by indictment with one count of

     residential burglary (720 ILCS 5/19-3(a) (West 2018)). The indictment alleged that on or about

     March 19, 2019, defendant knowingly and without authority entered the home of Carli Light

     located in Peoria, Illinois, with the intent to commit a theft therein. In case No. 19-CF-279,

     defendant was charged by indictment with two counts of residential burglary (id.). The

     indictment alleged that on or about March 19, 2019, defendant knowingly and without authority

     entered the homes of Scott Maurer and Nayelly Zufa in Peoria Heights, Illinois, with the intent to

     commit a theft therein. Prior to trial, the State filed a motion in limine in case No. 19-CF-167 to

     admit other-crimes evidence. The State sought to admit evidence establishing the offenses

     charged in case No. 19-CF-279. Defense counsel objected and argued:

                            “We believe that they’re just trying to show that—especially if we’re

                    taking one case at a time, and that would be our preference. And actually, the

                    second case is really two cases. We would potentially be moving to make those

                    separate trials, that these are all individual cases that—and that nothing was taken

                    from any of the—in any of these instances, which we would argue that’s a factor

                    in the determination of whether or not there was intent to commit a theft on any of

                    these occasions.”

     During the hearing, the circuit court sua sponte joined defendant’s three charges “[i]n the interest

     of judicial economy.” Additionally, the court granted the State’s motion.




                                                      2
¶5          In an answer to the State’s discovery request, defendant disclosed that he intended to call

     the following witnesses at trial:

                            “A. Himself

                            B. Liz Brimberry, 201 Sunnyridge Ct., Apt. A, Pekin, Illinois, 61604, The

                    Defense believes that she would testify that she would take the Defendant to go

                    pass out flyers and also work with him.

                            C. Linda Gifford, 316 Birkett, S. Pekin, IL. The Defense believes that she

                    would testify that she has knowledge of the Defendant passing out flyers and that

                    he did work for her.

                            D. Aileen Conley, 907 Bacon St., Pekin, IL. The Defense believes that she

                    would testify that she received a flyer from the Defendant and hired him to work

                    for her because of the flyer.

                            E. Dona Fuller, 208 Sycamore, Pekin, IL. The Defense believes she would

                    testify that she helped the Defendant make flyers. She would also testify that he

                    worked for her at the church and was a very hard worker.

                            F. Rich and Carol Root, 3502 Cattail Cove, Pekin, IL. The Defense

                    believes that they would testify that the Defendant worked for them.”

     The State filed a subsequent motion in limine to bar defendant’s proposed witnesses from

     testifying that on prior occasions the witnesses had hired defendant to do yard work after

     receiving flyers that defendant had distributed.

¶6          At the hearing on the State’s motion, the State argued the proposed testimony was

     irrelevant and improper character evidence. Defense counsel responded that while he did not

     disagree with how the State characterized the anticipated nature of the testimony of these

                                                        3
witnesses, counsel believed the testimony would be relevant to defendant’s intent. The State

replied:

                      “In addition, a lot of these incidents are remote in time. I’ve spoken to a

               number of the witnesses. They don’t know the defendant very well. They’ve met

               him, if anything, 3 or 4 times in their life, at most. They’re months old. I think one

               witness said she hired him this year, but prior to that, these—these all happened

               months ago, also in Pekin. There’s not a single witness who’s going to say he did

               anything in Peoria. And so I just don’t believe that there’s enough here to turn this

               from just a distraction for the jury, and is improper character evidence.”

Defense counsel answered:

                      “Yes. I mean he’s been locked up for, I think, the last 5 months on this

               case. He was previously living in Pekin, and that’s where he was doing his door-

               to-door. And then, I believe, tried to expand his business and started coming over

               to Peoria County. And so, yes, they’re not—they didn’t happen near today. They

               were—they were months ago.”

The court stated:

                      “If a person worked at a bank and took $100.00 every Thursday for 8

               consecutive Thursdays, and then was caught 6 months later—they just took the

               $800.00, but 6 months later they were caught, I don’t think that it’s a defensible

               approach to say, ‘Let me tell you about all those other Thursdays I worked there

               that I didn’t take any money.’

                      I think the State has the burden of proving elements of the offenses here,

               and I don’t see the nexus or the intertwining of the—of the proffer that the


                                                 4
                    defense makes. So unless there’s something more that I’m missing, testimony that

                    relates to a different county, and a different city, and different days, different

                    weeks, different months, different people, different neighborhoods, those would

                    be excluded and not be considered relevant. Okay.”

     The court then granted the State’s motion.

¶7           At the jury trial, Light testified that she was asleep in her bedroom when she heard

     defendant knock at her door and her dog began to bark. Defendant knocked for a short time and

     stood at the door for approximately a minute to a minute and a half. Light then heard the door

     creak open. She grabbed a flashlight and tried to scare defendant by opening her bedroom door

     as loudly as possible. She saw defendant standing in her front room. Light believed defendant

     was about three to five feet into her home. Defendant was still holding the doorknob. Light

     pushed the door and started screaming, “No.”

¶8           Light continued to push the door, and defendant took a step back. She could not

     understand what defendant was saying because he was stuttering. Defendant appeared flustered

     and did not know that Light was in the house. Defendant said he thought Light had said to come

     in. Light noticed several pieces of blank paper in defendant’s hand. Defendant asked her if she

     wanted lawn care. Throughout the interaction, Light screamed “No.” After Light closed the door,

     defendant walked quickly across the street. Light never gave defendant permission to enter her

     home.

¶9           Maurer testified that he was in his basement when he heard his backdoor open. He then

     heard the backdoor close and his dogs started to bark. Maurer thought it was his stepdaughter, so

     he waited for her to come downstairs. Then he heard knocking at the backdoor. Maurer went

     upstairs and saw defendant standing at his backdoor. He opened the door and asked defendant


                                                       5
       what he wanted. Defendant stated he just finished doing yard work across the street and asked

       Maurer if he needed any yard work done. Maurer said no, and defendant walked away.

¶ 10          Maurer was certain that he had heard his backdoor open, so he checked the security

       camera in the driveway. The camera footage showed defendant opening the backdoor and

       walking into the house before knocking. Maurer did not give defendant permission to enter his

       home, and he called the police.

¶ 11          Zufa testified that she was sitting in her living room when she noticed defendant standing

       inside the sunroom in the rear of her house. Defendant was trying to get her attention while also

       trying to open the sliding glass door into her kitchen. Zufa told defendant to go around to the

       front door. Once at the front door, defendant informed Zufa that he had a lawn care service and

       gave her a flyer. Defendant stated that he usually does not get people’s attention knocking on the

       front door, so he will go to their backdoor. Defendant left when Zufa said she did not need him

       to complete any yard work.

¶ 12          The jury found defendant guilty of all three counts of residential burglary. Defendant

       filed a motion for a new trial arguing, in part, that the court erred by joining defendant’s charges

       and barring defense witnesses from testifying. The court denied defendant’s motion.

¶ 13          Prior to sentencing, a presentence investigation report (PSI) was prepared. According to

       the PSI, defendant had previously been convicted of 6 felonies (including burglary and

       residential burglary, both Class 1 felonies) and 12 misdemeanors. Notably, defendant was on

       mandatory supervised release for a prior residential burglary conviction at the time he committed

       the instant offenses. The PSI also included Maurer’s victim statement wherein he said “Despite

       having 3 large dogs we don’t feel safe. There is a feeling that someone will walk in our house

       uninvited at any time. As a result our doors are locked even when everyone is home. Any time


                                                        6
       the dogs bark we check the video camera.” Additionally, Maurer reported that he and his family

       felt a “fear of being alone,” “anxiety,” “anger,” and “paranoia” as a result of defendant’s crime.

¶ 14           At the sentencing hearing, the State did not present any formal evidence in aggravation.

       In mitigation, defense counsel called Rich Root and Deana Fuller. Root testified that he lived in

       Pekin, Illinois. He met defendant in fall 2018 after defendant left a flyer on his door advertising

       lawn clean up. Root hired defendant to clear his yard of leaves. On cross-examination, Root

       stated his relationship with defendant covered three days.

¶ 15           Fuller testified that she was an associate pastor in Pekin, Illinois. She met defendant at

       the end of summer/beginning of fall 2018 through church. Defendant had “handmade” flyers

       with him. Fuller helped defendant make professional looking flyers. Fuller hired defendant to

       help her brother who was working on a roof. Fuller hired defendant for additional work and

       helped him get hired by other church members. Fuller considered defendant to be a very hard

       worker. On cross-examination, Fuller testified that she lost contact with defendant in winter

       2018.

¶ 16           The State argued for a sentence close to the maximum. Defense counsel argued for a six-

       year sentence. Defendant made a statement in allocution wherein he maintained his innocence.

       The court stated:

                              “You don’t understand the dos and the don’ts [sic]. Well, let me put it on

                      the record. People who are inside of their homes don’t have other people

                      including the police barge inside, come inside, turn the door knob, and go inside

                      without authorization.




                                                         7
                              There’s one little postage stamp-sized place on the planet that people still

                      get to call their own and not have other people come in whenever they want to,

                      and it’s their home.”

       Additionally, the court noted that defendant’s statement showed that he was in denial of his own

       behavior. The court sentenced defendant to 24 years’ imprisonment. Defendant filed a motion to

       reconsider sentence which the court denied. Defendant appealed.

¶ 17                                             II. ANALYSIS

¶ 18                                               A. Joinder

¶ 19          Defendant argues that the court abused its discretion when it sua sponte joined

       defendant’s multiple residential burglary charges where the separate offenses were not part of the

       same comprehensive transaction.

¶ 20          A circuit court’s decision on whether to sever or join charges will not be overturned

       absent an abuse of discretion. People v. Walston, 386 Ill. App. 3d 598, 600-01 (2008). A circuit

       court may join two or more offenses into a single charge if they are based on the same

       comprehensive transaction unless joinder would prejudice the defendant. See id. Some factors

       for determining whether multiple acts are parts of the same comprehensive transaction include:

       “(1) ‘the proximity in time and location of the offenses,’ (2) ‘the identity of evidence needed to

       demonstrate a link between the offenses,’ (3) ‘whether there was a common method in the

       offenses,’ and (4) ‘whether the same or similar evidence would establish the elements of the

       offenses.’ ” People v. Hayden, 2018 IL App (4th) 160035, ¶ 96 (quoting People v. Gapski, 283

       Ill. App. 3d 937, 942 (1996)).

¶ 21          However, courts must not allow the factors to supplant the statutory language. Id.

       Further, “[e]ven where a [circuit] court improperly joins charges against a defendant, the error


                                                        8
       will be deemed harmless where the evidence of all of the charged crimes would have been

       admissible in the separate trials that would have taken place if not for the misjoinder.” Walston,

       386 Ill. App. 3d at 609.

¶ 22          Here, it is clear from the record that the circuit court erred in sua sponte joining

       defendant’s three charges “[i]n the interest of judicial economy.” Judicial economy is not a

       relevant factor in determining whether the offenses are based on the same comprehensive

       transaction. However, it is also clear from the record that the court granted the State’s motion

       in limine to allow other-crimes evidence. Accordingly, since evidence of all the charged crimes

       would have been admissible in the separate trials, the court’s error was harmless. See id.

¶ 23                          B. Meaningful Opportunity to Present a Complete Defense

¶ 24          Defendant also argues that the circuit court abused its discretion when it barred him from

       presenting prior employment evidence by calling witnesses to testify that they previously hired

       him to perform lawn care work after receiving his flyers where the proposed evidence was

       relevant and admissible.

¶ 25          “Whether rooted directly in the Due Process Clause of the Fourteenth Amendment, ***

       or in the Compulsory Process or Confrontation clauses of the Sixth Amendment, [citations], the

       Constitution guarantees criminal defendants ‘a meaningful opportunity to present a complete

       defense.’ ” Crane v. Kentucky, 476 U.S. 683, 690 (1986) (quoting California v. Trombetta, 467

       U.S. 479, 485 (1984)). “Few rights are more fundamental than that of an accused to present

       witnesses in his own defense.” Taylor v. Illinois, 484 U.S. 400, 408 (1988).

¶ 26          “It is within the trial court’s discretion to decide whether evidence is relevant and

       admissible.” People v. Morgan, 197 Ill. 2d 404, 455 (2001) (citing People v. Hayes, 139 Ill. 2d

       89, 130 (1990)). “A trial court’s decision concerning whether evidence is relevant and admissible


                                                        9
       will not be reversed absent a clear abuse of discretion.” Id. “An abuse of discretion will be found

       only where the trial court’s decision is ‘arbitrary, fanciful or unreasonable’ or where no

       reasonable man would take the trial court’s view.” Id. (quoting People v. Illgen, 145 Ill. 2d 353,

       364 (1991), quoting People v. M.D., 101 Ill. 2d 73, 90 (1984)).

¶ 27          “All relevant evidence is admissible, except as otherwise provided by law.” Ill. R. Evid.

       402 (eff. Jan. 1, 2011). “Evidence is considered relevant if it has any tendency to make the

       existence of any fact that is of consequence to the determination of an action either more or less

       probable than it would be without the evidence.” Morgan, 197 Ill. 2d at 455-56. “However, a

       trial court may reject evidence on the grounds of relevancy if the evidence is remote, uncertain or

       speculative.” Id. at 456.

¶ 28          The circuit court abused its discretion in its determination that the prior employment

       evidence was not relevant. Prior to trial, the court granted the State’s motion to allow other-

       crimes evidence to demonstrate defendant’s criminal intent. In response, defendant’s proffered

       witnesses would have provided an alternative theory regarding defendant’s intent. See People v.

       Wright, 218 Ill. App. 3d 764, 771 (1991) (a defendant has the right to present a defense, present

       witnesses to establish a defense, and to present his version of the facts to the trier of facts). The

       circuit court excluded defendant’s witnesses because they pertained to a different location, time,

       and individuals. In essence, the court found the evidence too remote in nature to be relevant.

       While Pekin, Peoria, and Peoria Heights, the locations where defendant’s respective actions

       occurred, are different cities located in different counties, the cities are separated by a relatively

       short distance of a few miles. See People v. Mata, 217 Ill. 2d 535, 539-40 (2005) (a reviewing

       court may take judicial notice of matters that are readily verifiable from sources of indisputable

       accuracy). Furthermore, yard work performed in fall 2018 is relatively close in time to the


                                                         10
       actions in this case that occurred in March 2019. Such actions would shed light on defendant’s

       intent at the time of the charged conduct.

¶ 29           Again, the relevancy bar is set low, and there is no question that, given the specific facts

       of this case, the prior employment evidence bore directly on defendant’s intent. By allowing the

       State to admit other-crimes evidence to demonstrate defendant’s intent while barring defendant’s

       evidence to support his theory of intent, the circuit court abused its discretion and infringed on

       defendant’s right to present a complete defense.

¶ 30           However, even errors of the constitutional dimension, such as denying a defendant a

       meaningful opportunity to present a defense, are subject to harmless error analysis. People v.

       White, 2017 IL App (1st) 142358, ¶¶ 30-31; People v. Ramirez, 2012 IL App (1st) 093504,

       ¶¶ 43-44; see People v. Davis, 233 Ill. 2d 244, 273 (2009) (most constitutional errors are subject

       to harmless-error analysis). Compare People v. Thompson, 238 Ill. 2d 598, 609 (2010) (errors not

       subject to harmless-error analysis include a complete denial of counsel, trial before a biased

       judge, racial discrimination in the selection of a grand jury, denial of self-representation at trial,

       denial of a public trial, and a defective reasonable doubt instruction). To establish that a circuit

       court’s error was harmless, the State must prove beyond a reasonable doubt that the jury verdict

       would have been the same absent the error. People v. Herron, 215 Ill. 2d 167, 181-82 (2005).

       The State cannot meet this burden here, where the evidence offered at trial was far from

       overwhelming and the error may have contributed to the conviction. See People v. Wilkerson, 87

       Ill. 2d 151, 157 (1981).

¶ 31           At trial, the State’s primary obstacle consisted of proving that defendant entered the

       dwellings in question “with the intent to commit therein a felony or theft.” 720 ILCS 5/19-3(a)

       (West 2018). To prove defendant’s intent, the State presented the testimony of three


                                                         11
       homeowners, all of whom stated that defendant had, on the same day, entered their homes

       without permission and inquired as to whether the homeowners were interested in defendant’s

       lawn care services. The State argued this pattern established that defendant intended to commit

       thefts within the homes. This is not overwhelming evidence. The State did not show, for

       instance, that defendant handled the homeowners’ belongings or fled from the scene upon

       discovering the homeowners were present, both of which would have been substantially more

       indicative of defendant’s intent. Ultimately, the State’s case regarding defendant’s commission

       of residential burglary was tenuous, at best.

¶ 32          Moreover, the defense theory of the case was that defendant was no more than an

       overzealous door-to-door salesman who stepped over the line. The defense was not allowed a

       meaningful opportunity to substantiate this theory by presenting the testimony of several

       witnesses who had hired defendant on prior occasions to perform yard work, after receiving

       flyers that defendant had distributed.

¶ 33          The State’s underwhelming evidence of intent, coupled with the court’s hinderance of

       defendant’s attempt to establish his intent, causes this court to question whether the jury would

       have returned the same verdict absent the error. Accordingly, disallowing defendant’s prior

       employment evidence was not harmless. We reverse defendant’s convictions and remand for a

       new trial. This resolution renders defendant’s excessive sentence issue moot. On remand, we

       would instruct the circuit court to reconsider sua sponte joining the charges against defendant in

       the sole interest of judicial economy, as this is an improper basis, standing alone, on which to

       join criminal charges.




                                                       12
¶ 34                                         III. CONCLUSION

¶ 35            The judgment of the circuit court of Peoria County is reversed and remanded for a new

       trial.

¶ 36            Reversed and remanded with directions.




                                                       13